Kenneth A. Rocco, Judge,
concurring in judgment.
{¶ 28} Although I agree with the majority opinion’s ultimate disposition of this appeal, I write separately because I disagree with the majority opinion’s resolution of appellants’ first, second, and fourth assignments of error. In my view, the trial court acted appropriately in granting appellees’ motion to dismiss the complaint.
{¶ 29} This court has previously pointed out that in considering a motion filed pursuant to Civ.R. 12(B)(6), the court cannot treat it as a motion for summary judgment unless the matters outside the pleadings that are submitted are ones that are “specifically enumerated in [Civ.] Rule 56.” Thomas v. Golden Gate Shopping Ctr. Ltd., Cuyahoga App. No. 82863, 2003-Ohio-6925, 2003 WL 22976668, ¶ 8. Simply put, “a Civ.R. 12(B)(6) determination cannot rely on factual allegations or evidence outside the complaint.” (Emphasis sic.) State ex rel. Scott v. Cleveland, 112 Ohio St.3d 324, 2006-Ohio-6573, 859 N.E.2d 923, ¶ 26.
{¶ 30} It must be pointed out, however, that appellants in this case attached to their original complaint several documents as “exhibits,” including copies of portions of deposition testimony, fee bills, letters, and e-mails, all of which either were filed in the “previous litigation” or directly related to those cases. These “exhibits,” obviously, contained “factual allegations” and “evidence” but became part of the “pleading.” It can be said, therefore, that appellants invited the “error” which they now challenge in this appeal.
{¶ 31} Appellees’ attachments to their motion, on the other hand, did not present factual allegations or evidence. Court opinions are “public records,” and thus do not “constitute a pleading, deposition, answer to interrogatories, written admission, affidavit, transcript of evidence, or written stipulation of fact.” Thomas, 2003-Ohio-6925, 2003 WL 22976668. Since none of appellees’ “evidence” supported a motion for summary judgment, the trial court “could not have properly rendered its decision based on Civ.R. 56 in this case.” Id. at ¶ 9.
{¶ 32} The Supreme Court has held that a court may consider “appropriate matters” in determining whether a Civ.R. 12(B)(6) motion should be granted without converting it into a motion for summary judgment. State ex rel. *351Everhart v. McIntosh, 115 Ohio St.3d 195, 2007-Ohio-4798, 874 N.E.2d 516, ¶ 10. Thus, “judicial notice” may be taken of “public court records available on the internet.” Id.
{¶ 33} Appellants asserted in their complaint that the “conspiracy” was first “devised” by appellees in March 2002. However, appellants also asserted that Petticord and Barrett worked together in representing Saro’s interest in the postdivorce proceedings.
{¶ 34} The trial court correctly pointed out that, on their face, appellants’ claims against appellees were “based on the same underlying facts as those Dzina alleged against Saro in the Avera litigation, except that the instant Amended Complaint alleges that [appellees] and not Saro concocted the scheme to defraud him in April 2001.”
{¶ 35} Since appellees were in privity with Saro, appellants’ own pleading thus demonstrates that their causes of action against appellees for fraud, abuse of process, conspiracy, and civil RICO accrued in April 2001. The first three have a statute of limitations of four years, while a civil RICO claim has a statute of limitations of five years. R.C. 2923.34(K); Cleveland Indus. Square v. Dzina, Cuyahoga App. Nos. 85336, 85337, 85422, 85423, and 85441, 2006-Ohio-1095, 2006 WL 562146. Appellant filed his complaint in January 2007, which was outside these periods.
{¶ 36} For these reasons, I believe the trial court correctly dismissed the amended complaint pursuant to Civ.R. 12(B)(6) based upon the statutes of limitations and collateral estoppel. Therefore, I would overrule all of appellants’ assignments of error in affirming the trial court’s decision.